NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY BEAVERS,                                   No.    18-55883

                Plaintiff-Appellee,             D.C. No.
                                                8:17-cv-00100-AG-KES
 v.

JAMES EDGERTON, Deputy; PATRICK                 MEMORANDUM*
MEDEIROS, Deputy; KENNETH
KOCHER, Deputy,

                Defendants-Appellants,

and

COUNTY OF ORANGE,

                Defendant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                       Argued and Submitted June 14, 2019
                              Pasadena, California

Before: WARDLAW, BYBEE, and MILLER, Circuit Judges.

      In this § 1983 action, Gary Beavers, a pretrial detainee, alleges that Orange



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
County Sheriff’s Department deputies Patrick Medeiros, James Edgerton, and

Kenneth Kocher used excessive force and were deliberately indifferent to his

medical needs. The deputies appeal the district court’s partial denial of their

motion for summary judgment on the basis of qualified immunity for Beavers’s

Fourteenth Amendment claims. We review the district court’s order denying

summary judgment on the basis of qualified immunity de novo, “consider[ing] all

disputed facts in the light most favorable to the nonmoving party.” Isayeva v.

Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017). In this

interlocutory appeal, we may not consider questions of evidentiary sufficiency;

rather, our review is limited to the purely legal issue “whether the defendants

would be entitled to qualified immunity as a matter of law, assuming all factual

disputes are resolved, and all reasonable inferences are drawn, in plaintiff’s favor.”

George v. Morris, 736 F.3d 829, 836 (9th Cir. 2013) (citation and alteration

omitted). We affirm.

      1. The district court properly denied the motion for summary judgment by

Deputies Medeiros and Edgerton on Beavers’s excessive force claims. A genuine

dispute of material fact exists as to whether Medeiros and Edgerton used

objectively unreasonable force on May 29, 2015 and October 26, 2016,

respectively, in violation of Beavers’s Fourteenth Amendment rights. “[A] jury

could reasonably conclude that there was little or no need” for Medeiros’s use of


                                          2
force against Beavers because Beavers posed a negligible threat to Medeiros, there

were no other inmates around, Medeiros was accompanied by two fellow deputies,

and Beavers complied with Medeiros’s order to face the wall. Santos v. Gates, 287

F.3d 846, 853 (9th Cir. 2002). Similarly, a jury could reasonably find that

Edgerton’s use of pain compliance tactics was “both substantial and excessive”

relative to Beavers’s actions given that Beavers complied with each of Edgerton’s

requests and remained seated with his feet chained in the holding cell. Id.

      When all factual disputes are resolved in Beavers’s favor, the conduct of

Medeiros and Edgerton violated Beavers’s “clearly established” right to be free

from use of excessive force. Martinez v. Stanford, 323 F.3d 1178, 1183–84 (9th

Cir. 2003) (holding that summary judgment on the officers’ qualified immunity

defense to an excessive force claim was precluded by genuine issues as to the

degree of force because “the law regarding a prison guard’s use of excessive force

was clearly established by 1994”); see also Blankenhorn v. City of Orange, 485

F.3d 463, 481 (9th Cir. 2007) (noting the holding in Graham v. Connor, 490 U.S.

386 (1989), that “force is only justified when there is a need for force”). An

objectively reasonable officer would have known that forcibly restraining and

injuring Beavers after he had complied with the deputies’ orders to face the wall

and produce the requested court order violates his Fourteenth Amendment rights.

      2. The district court correctly denied Deputy Kocher’s summary judgment


                                          3
motion on qualified immunity for Beavers’s claim that Kocher was deliberately

indifferent to his medical needs. There is a genuine dispute of material fact as to

whether Kocher acted with “reckless disregard” for Beavers’s wellbeing when,

after Beavers requested medical care for his obvious eye injury, Kocher refused to

get Beavers medical care and instead left him chained to a bench for twelve hours.

Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018). A reasonable

jury could find that Kocher created “a substantial risk of serious harm to” Beavers

that could have been eliminated by Kocher taking “reasonable and available

measures.” Horton by Horton v. City of Santa Maria, 915 F.3d 592, 602 (9th Cir.

2019) (citation omitted).

      Kocher waived his challenge to the district court’s determination as to

whether Beavers’s rights were clearly established because he failed to make this

argument in his opening brief. See Entm’t Research Grp., Inc. v. Genesis Creative

Grp., Inc., 122 F.3d 1211, 1217 (9th Cir. 1997) (explaining that this court will

“review only issues which are argued specifically and distinctly in a party’s

opening brief” (citation omitted)). Regardless, it is “clearly established that the

officers [may] not intentionally deny or delay access to medical care” to pretrial

detainees. Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002); see Gordon, 888

F.3d at 1124–25.

      AFFIRMED.


                                          4